Hamersley, J.
(dissenting). The testatrix seeks to give her son the full benefit of her property, only restraining his power of alienation, so that at his death it shall go to his heirs. Such a devise is and always has been valid .under the common law of this State. Larabee v. Larabee, 1 Root, 555; Hamilton v. Hemsted, 3 Day, 332, 338; Healy v. Healy, 70 Conn. 467, 471. A devise to' a son for life and upon his death to his heirs, is one of the most natural and most common provisions made bjr will. To forbid such a devise is an unnatural and unjustifiable alteration of the law of property. It is said that such an alteration was made by a statute first enacted in 1784. No intimation of this result can be found in the language of the statute. It was passed in affirmation of the common law, to avoid perpetuities. Revision of 1784, p. 3; Welles v. Olcott, Kirby, 118; Chappel v. Brewster, ibid. 175; Allyn v. Mather, 9 Conn. 114, 130; 1 Swift’s System, pp. 247, 248, 267. The meaning now attributed to it is in violation of the common law and subversive of the foundation on which the rule against perpetuities rests. For one hundred years this occult meaning remained undiscovered. Wills were made and approved, estates settled and distributed, in total ignorance of its existence; and in 1852 a gift to the heirs of a child was approved. White v. Fisk, 22 Conn. 31, 57. The first time it was clearly and necessarily invoked to defeat the expressed will of a testator, was in 1887. Anthony v. Anthony, 55 Conn. 256. The far-reaching effect of such a doctrine was first fully revealed to the profession in 1891 in Leake v. Watson, 60 Conn. 498. Doubtless the main portion of the general public is still in ignorance that the seemingly natural right of one to leave his property to a child and upon its death to its heirs, has been denied by a decision of this court. Since the first obiter dictum in 1876 (Jocelyn v. Nott, 44 Conn. 55, 59), the language used in several opinions may be cited as leading up to the doctrine of Leake v. Watson, and that case *471has been followed in subsequent decisions; but in no case has this court given any reason for such a result, or even considered in the opinion the question of the true construction of the Act of 1784. The result rests on nothing more substantial than the unquestioning evolution of misunderstood or unfounded dicta. Immediately following Leake v. Watson, the legislature repealed the law to which judicial construction had given such an undreamed of meaning; and this in response to the practically unanimous demand of the profession. But the law is still operative as to a large number of wills, which must be interpreted under the law as it existed prior to the repeal. It is impossible to estimate the number of such wills; necessarily many will be brought before us for construction during years to come. The legislature could repeal the statute; it could not repeal the meaning imposed by the court on the statute a century after its enactment. This condition produces an unpleasant dilemma; we must make a choice of evils, either of which is to be deprecated. In the present case we must take one third of the property which the will of the testatrix has given to her daughters, and hand it over to strangers to her blood, or, in deciding this case we must give to the repealed statute a meaning different from that we have given it in deciding several prior cases; and a similar dilemma will be constantly presented to us for many years, until there is no longer a will affected by the repealed statute. This meaning given to the statute in former cases is not true; its announcement by the court was one of those occasional mistakes that are inevitable to any human tribunal. (An analysis of the cases would indicate quite clearly how unadvisedly it happened.) If the court is now satisfied of the mistake, why should it be repeated ?
The rule of stare decisis is wise and salutary; it is based upon the supreme importance of certainty in the law; but there are instances where the necessities of truth and justice demand a modification of former decisions, especially where such decisions rest on obiter dicta, and the rule would be insufferable were it not for the power of the legislature to change any unwise or mischievous law. Here the legi *472lature cannot act, and hence the peculiarity of this case. The mischief lies in a mistaken construction given by the court to a statute. For this reason the legislature repeals the statute. But that does not remedy the whole mischief; the statute must remain in partial operation for an indefinite time. The court will not apply a remedy because the doctrine of stare decisis says it is better for the legislature to change the law than for the court to change its decisions'; and yet if the legislature should undertake to change the law, the court would declare its action void as an assumption of judicial power; and so the mischief with its attendant wrongs must have its way for perhaps half a century more. The situation would be ludicrous, if it were not so serious.
I understand my associates to be largely influenced by the claim that the decision in Leake v. Watson has become a rule of property, and therefore should not be modified. It seems to me manifest that the interpretation of the statute given in that case is not a rule of property in the sense indicated. If I thought such claim correct, I should find more difficulty in departing from our former decision.
I must accept my share of responsibility for a passive concurrence in some cases vliere the doctrine of Leake v. Watson has been accepted. The binding nature of that decision is now for the first time directly challenged. I think the challenge is well made. This is one of the rare instances where the maintenance of a line of decisions necessarily involves for future cases a constant repetition of obvious injustice. It is an evil to be compelled to acknowledge a mistake in recent decisions; but it is a greater evil to be compelled to repeat time after time a statement which we, in common with all the profession, know is not true, and time after time to take from the near relatives of a testator property which was in truth lawfully given to them and hand it over to strangers. We are compelled to choose between the admission of a patent error and the continuous repetition of a patent wrong. However disagreeable such choice may be, I cannot hesitate as to how it should be made.
I think the Superior Court should be advised that the gift in question is valid.